920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale DENSMORE, Plaintiff-Appellant,v.Donald HOUSEWORTH, et al., Defendants-Appellees.
No. 90-2197.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
On August 13, 1990, the district court denied appellant leave to appeal in forma pauperis.    The district court's order was entered on August 20, 1990.  The appellant served a Fed.R.Civ.P. 59 motion for reconsideration on August 19, 1990, which was within ten days of entry of judgment as computed pursuant to Fed.R.Civ.P. 6(a).  Such motion tolled the appeal period.  See Fed.R.App.P. 4(a)(4);  Craig v. Lynaugh, 846 F.2d 11, 13 (5th Cir.1988), cert. denied, 109 S.Ct. 2436 (1989).  A notice of appeal was filed in that same document.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59 motion shall have no effect.  A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 489 U.S. 169, 173-74 (1989);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).  The district court has not ruled on the motion to alter or amend.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.